Garrett, Judge,
delivered tbe opinion of tbe court:
Tbis is an appeal from a judgment of tbe United States Customs Court sustaining appellee’s protest against tbe classification by tbe *526Collector oí Customs of certain imported glass about one-fourth, inch in thickness and having a yellowish tinge, this tinge, apparently, resulting from the quantity of lead used in its manufacture. The importation was under the Tariff Act of 1930.
The collector classified it under paragraph 230 (d) of said act, the pertinent portion of which reads:
Pae. 230. (d) All glass, and manufactures of glass, * * * not specially provided for, 50 per centum ad valorem.
The protest claims the merchandise to be properly classifiable as plate glass under paragraph 222 (a) of said act, the pertinent portion of which roads:
Pae. 222. (a) Plate glass, by whatever process made, not exceeding three hundred and eighty-four square inches, 12% cents per square foot; above that, and not exceeding seven hundred and twenty square inches, 17 cents per square foot; above that, and not exceeding one thousand and eight square inches, 17% cents per square foot; all above that, 19% cents per square foot * * *.
The contention of the Government before us is, as it appears to have been before the trial court, principally, that, by reason of the proven use of the glass in question, it is properly classifiable under paragraph 218 (a), the pertinent portion of which reads:
Pae. 218. (a) Biological, chemical, metallurgical, pharmaceutical, and surgical articles and utensils of all kinds, including all scientific articles, and utensils, whether used for experimental purposes in hospitals, laboratories, schools, or universities, colleges, or otherwise, all the foregoing (except articles provided for in paragraph 217 or in subparagraph (e)), finished or unfinished, wholly or in chief value of glass, 85 per centum ad valorem * * *.
It is insisted by the Government that the importer did not overcome the presumption of correctness of the collector’s dutiable classification, but the brief adds:
* * * If, however, this court should be of the opinion that the merchandise at bar is more specifically provided for in paragraph 218 (a) than it is in paragraph 230 (d), under which the collector classified it, the judgment of the court below should be reversed without affirming the action of the collector.
Much testimony was taken in the case, appellee having called one witness, Mr. Sobel, its vice president, and the Government having called 11 witnesses, some of whom had been sellers of glass, similar to that imported, and others of whom had been engaged in manufacturing similar glass. A number of witnesses testified particularly as to use. Exhibits were filed in evidence.
■ No comprehensive review of the testimony is deemed to be here necessary. The opinion of the court below, T.D. 45973, reviews it in considerable detail. Commercial designation differing from common meaning was held not to have been established by the Government’s ■testimony and, before us, both in its brief and in oral argument, the Government disclaims any purpose of relying upon commercial designation, but insists that classification should be determined by chief usei
*527That the merchandise involved is a species of plate glass, as found by the court below, does not, we think, admit of question, and we further think that it is clearly established by the testimony of a number of witnesses, including Mr. Sobel himself, as well as witnesses called by the Government, that its principal use is in doors, windows, and other openings of rooms in which X-ray machines are operated. By reason of the lead used in its manufacture, the glass serves as a protection to those persons who have to do with the operation, or observation in operation, of such machines. Other uses testified to are as “doors leading from a street into a hospital”, as “fluoroscopic screens”, as “lead protection screens”, and for “storing radium.” There is also mention of its use for “goggles” and “peepholes.”
It may be stated that the briefs of the respective parties differ somewhat in their statement as to the exact sizes of the pieces of glass included in the several entries covering the importation. The brief of the Government, citing testimony of Mr. Sobel, states that they vary from “4 by 5 inches up to 50 by 60 inches.” The brief of appellee states variations of from 12 by 9 inches to 37 by 16^ inches. It is noted that the verbatim statement of Mr. Sobel is “* * *
Well, I don’t know the exact size of this particular shipment, but they varied. * * * They may run all the way from 4 by 5 inches up to 50 by 60 inches.” (Italics ours.) Since the question of size is not important, in the view which we take of the case, there is no occasion for determining specifically just what the sizes were.
Without entering into elaborate detail which would but carry us over grounds covered quite fully in the opinion of the trial court, we state our conclusions in the case.
It is our opinion that paragraph 222 (a), especially when taken in connection with paragraph 222 (c), more specifically defines the involved merchandise than does paragraph 230 (d) where the Collector of Customs classified it, and we do not think it is a biological or surgical article or utensil provided for by paragraph 218 (a).
In said paragraph 222 (c) the Congress has itself defined “plate glass” for tariff purposes in the following language:
Pab. 222. (c) The term “plate glass ”, when used in this Act, means glass wholly ground and polished on both surfaces.
The glass imported falls squarely within this definition, and we find nothing in the act itself, or in the legislative history cited by the Government in support of its insistence as to legislative intent, to indicate that Congress intended to exclude plate glass from paragraph 222 (a) simply because it.contains “a very heavy lead content.”
We quote the following from the opinion of the court below:
Mr. Sobel’s testimony, that he had imported this glass for 30 years, and during all that time it was classified by the collector as plate glass, was uncontradicted. Therefore, for 30 years the collector was of opinion that this merchandise was *528plate glass. His classification must have been based on some facts indicating it was plate glass. What those facts were has not been disclosed. After some 30 years of classification of this merchandise as plate glass, when this importation was made on March 28, 1931, the classification was changed to bring it within the catchall provision of paragraph 230 (d) for “all glass, and manufactures of glass, * * * not specially provided for.” What caused the collector to change the classification is not shown by this record.
It is true that when the glass paragraphs of the Tariff Act of 1922 are compared with the glass paragraphs of the 1930 act many changes from the former are found in the latter, but we find none which seems to indicate any intent upon the part of the Congress to bring about a change in the classification of such glass as is here involved. Neither do we find any changes in the “glass and manufactures of glass,” or the “Biological * * * and surgical articles and utensils * * * wholly or in chief value of glass, ” paragraphs which give any intimation of a congressional purpose to bring merchandise such as that at bar within the terms of either.
It is our view that the trial court, in its quite comprehensive and well-reasoned opinion, reached the correct conclusion, and its judgment is affirmed.